Exhibit 10.1

JIVE SOFTWARE, INC.

EXECUTIVE BONUS PLAN

Adopted: February 27, 2012

1. Purposes of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating Employees to (a) perform to the best of
their abilities, and (b) achieve the Company’s objectives.

2. Definitions.

(a) “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

(b) “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period, subject to the Committee’s
authority under Section 3(d) to modify the award.

(c) “Board” means the Board of Directors of the Company.

(d) “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.

(e) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

(f) “Committee” means the Compensation Committee or a sub-committee thereof
appointed by the Compensation Committee to administer the Plan.

(g) “Company” means Jive Software, Inc., a Delaware corporation, or any
successor thereto.

(h) “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.

(i) “Employee” means any executive, officer, or key employee of the Company or
of an Affiliate, whether such individual is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.

(j) “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

(k) “Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion. A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months.

(l) “Plan” means this Executive Incentive Compensation Plan, as set forth in
this instrument and as hereafter amended from time to time.

(m) “Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3(b).

(n) “Termination of Service” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.



--------------------------------------------------------------------------------

3. Selection of Participants and Determination of Awards.

(a) Selection of Participants. The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Periods.

(b) Determination of Target Awards. The Committee, in its sole discretion, will
establish a Target Award for each Participant, which generally will be a
percentage of a Participant’s average annual base salary for the Performance
Period.

(c) Bonus Pool. Each Performance Period, the Committee, in its sole discretion,
will establish a Bonus Pool, which pool may be established before, during or
after the applicable Performance Period. Actual Awards will be paid from the
Bonus Pool.

(d) Discretion to Modify Awards. Notwithstanding any contrary provision of the
Plan, the Committee may, in its sole discretion and at any time, (i) increase,
reduce or eliminate a Participant’s Actual Award, and/or (ii) increase, reduce
or eliminate the amount allocated to the Bonus Pool. The Actual Award may be
below, at or above the Target Award, in the Committee’s discretion. The
Committee may provide for partial payment of Target Award if the performance
goals are partially met. The Committee may determine the amount of any reduction
on the basis of such factors as it deems relevant, and will not be required to
establish any allocation or weighting with respect to the factors it considers.

(e) Discretion to Determine Criteria. Notwithstanding any contrary provision of
the Plan, the Committee will, in its sole discretion, determine the performance
goals applicable to any Target Award which requirement may include, without
limitation, (i) attainment of research and development milestones, (ii) sales
bookings, (iii) business divestitures and acquisitions, (iv) cash flow, (v) cash
position, (vi) contract awards or backlog, (vii) customer renewals,
(viii) customer retention rates from an acquired company, business unit or
division, (ix) earnings (which may include earnings before interest and taxes,
earnings before taxes and net earnings), (x) earnings per share, (xi) expenses,
(xii) gross margin, (xiii) growth in stockholder value relative to the moving
average of the S&P 500 Index or another index, (xiv) internal rate of return,
(xv) inventory turns, (xvi) inventory levels, market share, (xvii) net income,
(xviii) net profit, (xix) net sales, (xx) new product development, (xxi) new
product invention or innovation, (xxii) number of customers, (xxiii) operating
cash flow, (xxiv) operating expenses, (xxv) operating income, (xxvi) operating
margin, (xxvii) overhead or other expense reduction, (xxviii) product defect
measures, (xxix) product release timelines, (xxx) productivity, (xxxi) profit,
(xxxii) return on assets, (xxxiii) return on capital, (xxxiv) return on equity,
(xxxv) return on investment, (xxxvi) return on sales, (xxxvii) revenue,
(xxxviii) revenue growth, (xxxix) sales results, (xl) sales growth, (xli) stock
price, (xlii) time to market, (xliii) total stockholder return, (xliv) working
capital, and individual objectives such as peer reviews or other subjective or
objective criteria. As determined by the Committee, the performance goals may be
based on GAAP or Non-GAAP results and any actual results may be adjusted by the
Committee for one-time items or unbudgeted or unexpected items when determining
whether the performance goals have been met. The goals may be on the basis of
any factors the Committee determines relevant, and may be on an individual,
divisional, business unit or Company-wide basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
in Section 3(d).

4. Payment of Awards.

(a) Right to Receive Payment. Each Actual Award will be paid solely from the
general assets of the Company. Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.

(b) Timing of Payment. Payment of each Actual Award shall be made as soon as
practicable after the end of the Performance Period during which the Actual
Award was earned and after the Actual Award is

 

-2-



--------------------------------------------------------------------------------

approved by the Committee, but in no event later than the fifteenth (15th) day
of the third (3rd) month of the Fiscal Year following the date the Participant’s
Actual Award has been earned and is no longer subject to a substantial risk of
forfeiture. Unless otherwise determined by the Committee, to earn an Actual
Award a Participant must be employed by the Company or any Affiliate on the date
the Actual Award is paid.

It is the intent that this Plan to be exempt from or to comply with the
requirements of Code Section 409A so that none of the payments to be provided
hereunder will be subject to the additional tax imposed under Code Section 409A,
and any ambiguities herein will be interpreted to so comply.

(c) Form of Payment. Each Actual Award will be paid in cash (or its equivalent)
in a single lump sum.

(d) Payment in the Event of Death or Disability. If a Participant dies or
becomes Disabled prior to the payment of an Actual Award earned by him or her
prior to death or Disability for a prior Performance Period, the Actual Award
will be paid to his or her estate or to the Participant, as the case may be,
subject to the Committee’s discretion to reduce or eliminate any Actual Award
otherwise payable.

5. Plan Administration.

(a) Committee is the Administrator. The Plan will be administered by the
Committee.

(b) Committee Authority. It will be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
which Employees will be granted awards, (ii) prescribe the terms and conditions
of awards, (iii) interpret the Plan and the awards, (iv) adopt such procedures
and subplans as are necessary or appropriate to permit participation in the Plan
by Employees who are foreign nationals or employed outside of the United States,
(v) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (vi) interpret, amend or revoke any such
rules.

(c) Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan will be final, conclusive, and binding on all persons, and will be given
the maximum deference permitted by law.

(d) Delegation by Committee. The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

(e) Indemnification. Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.

6. General Provisions.

(a) Tax Withholding. The Company will withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes.

(b) No Effect on Employment or Service. Nothing in the Plan will interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or

 

-3-



--------------------------------------------------------------------------------

between Affiliates) will not be deemed a Termination of Service. Employment with
the Company and its Affiliates is on an at-will basis only. The Company
expressly reserves the right, which may be exercised at any time and without
regard to when during a Performance Period such exercise occurs, to terminate
any individual’s employment with or without cause, and to treat him or her
without regard to the effect that such treatment might have upon him or her as a
Participant.

(c) Participation. No Employee will have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

(d) Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

(e) Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
award will be paid in the event of the Participant’s death. Each such
designation will revoke all prior designations by the Participant and will be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death will be paid to the Participant’s estate.

(f) Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6(e). All rights with respect to an award granted to a
Participant will be available during his or her lifetime only to the
Participant.

7. Amendment, Termination, and Duration.

(a) Amendment, Suspension, or Termination. The Committee, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan will
not, without the consent of the Participant, alter or impair any rights or
obligations under any Actual Award theretofore earned by such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.

(b) Duration of Plan. The Plan will commence on the date specified herein, and
subject to Section 7(a) (regarding the Board’s right to amend or terminate the
Plan), will remain in effect thereafter.

8. Legal Construction.

(a) Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.

(b) Severability. In the event any provision of the Plan will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.

(c) Requirements of Law. The granting of awards under the Plan will be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

(d) Governing Law. The Plan and all awards will be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.

(e) Bonus Plan. The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.

(f) Captions. Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.

 

-4-